NO. 07-08-0218-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

NOVEMBER 24, 2008
______________________________

MARK ANTHONY MARTINEZ, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee
_________________________________

FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

NO.  A16898-0608; HON. ROBERT W. KINKAID, JR., PRESIDING
_______________________________

Anders Opinion
_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
          Mark Anthony Martinez (appellant) appeals his conviction for aggravated sexual
assault of a child.  Pursuant to an agreement, he pled guilty to the offense and was granted
eight years deferred adjudication.  The State subsequently filed a motion to proceed with
the adjudication of his guilt.  It alleged that he had 1) used cocaine while on probation, 2)
failed to make his monthly reports, 3) failed to complete his community service hours, 4)
failed to attend AA/NA meetings as ordered, and 5) failed to complete a sex offenders
program.  At the hearing, appellant pled true to the allegations contained in the motion. 
The trial court then found that the allegations were true, adjudicated appellant guilty,
allowed opportunity to present evidence relating to punishment, and sentenced him to
fifteen years imprisonment. 
          Appellant's counsel has now moved to withdraw, after filing a brief pursuant to
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and representing
that he has searched the record and found no arguable grounds for reversal.  The motion
and brief illustrate that counsel notified appellant of his right to review the appellate record
and file his own brief or response.  So too did we inform appellant that any pro se response
or brief he cared to file had to be filed by November 12, 2008.  To date, appellant has
failed to file a response.
          In compliance with Anders, appellate counsel addressed one potential ground for
appeal and explained why it was baseless.  We, like appellate counsel, also reviewed the
record to determine whether there existed reversible error and found none.  See Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring us to conduct an
independent review).
          Accordingly, we grant counsel's motion to withdraw and affirm the judgment of the
trial court.
  
                                                                           Brian Quinn 
                                                                          Chief Justice 

Do not publish.